Title: To Thomas Jefferson from Benjamin de Chastellier, 2 May 1821
From: Chastellier, Benjamin de
To: Jefferson, Thomas

To Thomas Jefferson the friend of the American people!New Orleans
2d day of May 1821.I had the pleasure Sir to pay you a visit some time last Summer, Under the humble garb of a pilgrim. I have now finished my Tour and am about to retire to my Native Country.I am in great distress, destitute of Cloathing and of Means to pay my Passage!Be it remembered that I am the person who Sometime in the Year 1814 gave certain information to Mr James Munroe then Secretary of State, respecting the Character of a Certain General Willot. then residing in Baltimore employed in the dissemination of Seductive means of Corruption, to enslave the American People!It was through his agency that Moreau was Seduced.It was him who established “the Federal Republican in Baltimore, Whose Seditious productions excited the unhappy riot which produced a change in the politicks of Maryland!The penetration with which I discovered the general plot, my disposition as an American Citizen to Make it Known drew on me the general Wrath of that infernal assotiation of Villains!I have by their persecutions become totally ruined! in reputation and in purse! yet I beg leave to assure you, that I am peculiarly attached to the Well thinking portion of the Citizens of the United States of America. I beg leave to request of you Sir, as a favor, to preserve these papers.And to believe Me Your obt ServtBenj. de Chastellier